Citation Nr: 0712886	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for alpha-1 antitrypsin 
deficiency (A1AD), to include as due to in-service 
aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty training (ACDUTRA) from November 
1966 to June 1967 and active military service from April 1971 
to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim for entitlement to service connection for alpha-1 
antitrypsin deficiency (A1AD).

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in November 2002.  
A transcript of the hearing is of record.  In April 2003, the 
Board remanded the veteran's case to the RO for further 
development.  The RO again determined that new and material 
evidence had not been submitted and returned the case to the 
Board.  In October 2005, the Board reopened the claim and 
remanded the case for additional development and 
readjudication.  Following its completion of the Board's 
requested actions, the RO denied the veteran's claim on the 
merits (as reflected in an October 2006 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Alpha-1 antitrypsin deficiency (A1AD ) is a genetic 
disorder that was not clinically identified until more than a 
decade after service and is not related to service on a 
direct basis or by aggravation.



CONCLUSION OF LAW

A1AD was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter(s) from 
the RO dated in November 2004 and November 2005.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006)). 

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim for service connection, 
no disability rating or effective date is being assigned; 
there is accordingly no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.   

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Factual Background

The May 1994 rating decision suggests, based on reference to 
the Merck Manual, that A1AD [hereinafter "AAD"] is a 
chronic liver disorder.  In this case, the veteran's A1AD 
appears to be primarily manifested by pulmonary deficiency.

The veteran's service medical records during his period of 
ACDUTRA show that in December 1966, he was treated for a 
yellow productive cough.  In January 1967, the veteran was 
also treated for a cough that he had for a few days.  He was 
diagnosed with upper respiratory infection.  A chest X-ray 
afforded in May 1967 was completely negative for any active 
disease.  His May 1967 separation physical examination for 
the period of ACDUTRA was normal; however, later in May 1967, 
he was treated for a sore throat.  

From his period of active duty, the veteran's entry physical 
examination was normal.  Service medical records reveal that 
in December 1971, he was treated for a sore throat.  Service 
medical records for the veteran's active duty service are 
completely silent as to complaints, findings, treatment or 
diagnoses relating to any respiratory complaints; findings as 
to A1AD; and/or, for that matter, any liver disorder.  On 
his separation examination of April 1972, his lungs, 
respiratory and digestive systems were clinically evaluated 
as normal.  

In May 1986, the veteran sought treatment at a VA medical 
center (VAMC) complaining of a bad cold in his chest that he 
had for two weeks.  He was diagnosed with pneumonia.  In July 
1986, at a VAMC, the veteran was diagnosed with emphysema.  A 
November 1986 VA medical record shows that the veteran's 
alpha-1 antitrypsin level was 65 mg/dl, which was below the 
normal level.  A March 1987 VA medical record shows the 
veteran as diagnosed with severe emphysema secondary to 
A1AD.

In April 1987, the veteran underwent a VA examination.  He 
complained of breathing problems that were of unknown 
etiology.  The diagnosis was pulmonary dysfunction with 
questionable A1AD.

VA outpatient medical records from April 1987 to April 1993 
show that the veteran continued to receive treatment for 
pulmonary complaints and was diagnosed with emphysema 
secondary to A1AD.

VA outpatient medical records received in December 1994 and 
dated from May 1989 to December 1994 show that the veteran 
had a continued diagnosis of A1AD.

A letter from a private physician, R.H., M.D. received by the 
RO in September 1996 and dated in April 1988 shows that the 
veteran was receiving treatment for A1AD and he had been 
symptomatic due to emphysema for several years.

Additional VA and private medical records reflect ongoing 
observation and treatment for chronic obstructive lung 
disease (emphysema) due to A1AD.

In a June 2000 statement, the veteran argued that his 
pulmonary symptoms were caused by exposure to dust, fumes, 
chemicals, Agent Orange, carbon fuels, vehicle exhaust, sand, 
silicon and humid and damp weather while he was in service.  
These conditions were claimed to have aggravated his pre-
existing A1AD.

An October 2001 letter by a VA physician was to the effect 
that there was new evidence that environmental factors that 
the veteran may have been exposed to exposure may have 
resulted in worsening of A1AD.  However, it was his opinion 
that if the veteran smoked, the impact of environmental 
exposure would be very small compared to cigarette smoking 
over an extended period of time.  He enclosed a scientific 
report that showed a relationship between environmental 
exposure and lung disease in A1AD that was issued the prior 
year.

In a December 2001 letter, R.S., M.D. stated that he had 
reviewed the veteran's medical records and had been asked to 
comment on whether the veteran's environmental exposures 
during his time in the United States Army contributed to his 
severe lung disease.  The physician noted that A1AD is a 
genetic condition that causes an affected individual to be 
highly susceptible to the lung-destroying effects of inhaled 
environmental agents.  The physician indicated that he was 
one of the world's leading experts in the field of A1AD and 
he had reviewed the documents and the exposure descriptions 
provided to him by the veteran.  He stated that individuals 
who develop emphysema with A1AD have one or more of four 
risk factors present: cigarette smoking; prolonged exposure 
to second hand cigarette smoke; frequent lung infections; and 
occupational exposure to dust, fumes, or toxic chemicals.  In 
the absence of tobacco exposure, as in the case of the 
veteran, it was rare for A1AD patients to develop lung 
disease, and the latter two risk factors became much more 
likely contributors.  Based on the veteran's report that he 
was exposed to a wide array of inhaled toxins, fumes, and 
dusts during his time in Vietnam, R.S., M.D. opined that the 
exposures the veteran experienced during service led directly 
to his current pulmonary condition.

In November 2002, the veteran testified at the RO during a 
travel board hearing before the undersigned Veterans Law 
Judge.  He stated that during his active duty for training 
period in the service he had an upper respiratory infection 
two times.   He stated that he went to Vietnam in 1971 and it 
was very dry and damp and there was Agent Orange spread 
around the country.  In addition, he had to clean the track 
vehicles and armored personnel carriers and tanks that were 
disabled, and he believed he was exposed by cleaning all the 
vehicles.  He was exposed to debris from phosphorus bombs on 
a nightly basis.  He had recently contacted a Dr. S., who was 
on the board of the Alpha Network for the United States and 
he sent this physician his pulmonary records. Dr. S. stated 
that in his opinion, the accelerant to the veteran's genetic 
deficiency was what he was in contact with while he was in 
the military.  The veteran also stated that he was not in any 
contact with chemicals during his job at the printing plant 
after service.  Finally, the veteran testified that he began 
smoking in the early sixties and stopped smoking in 1986.

In November 2004, the RO received the veteran's Social 
Security Administration records.  The records included 
medical records that show the veteran received treatment for 
his pulmonary condition and A1AD since 1985.  Specifically, 
an April 1985 X-ray shows that the veteran had some chronic 
obstructive pulmonary disease present.  An August 1987 letter 
from a VA physician, E.G., M.D. shows that the veteran began 
smoking at age 18 and smoked one pack per day until November 
1986.  A private medical record dated in October 1987 from 
J.P., M.D. and R.C., M.D. shows that the veteran reported 
smoking one pack of cigarettes per day for 25 years.  He 
stopped smoking in January 1987.  He was diagnosed with 
A1AD.  An October 1988 private medical record from J.R., 
M.D. shows that the veteran reported first noting progressive 
dyspnea on exertion in approximately 1982.  In 1985, he 
developed Legionella pneumonia and had more rapid progression 
of his dyspnea on exertion.  He had chronic obstructive 
pulmonary disease diagnosed in 1986.

The veteran was afforded a VA examination in January 2006.  
The claims file was reviewed by the pulmonary specialist 
conducting the examination.  The veteran claimed that his 
lung disease has been exacerbated by numerous environmental 
exposures occurring during his 9-month tour of duty in 
Vietnam.  The exposures included, in the order mentioned, 
heat; dust (no specific type known to patient, simply ambient 
dusty conditions); steam from steam-cleaning of muddy 
equipment; sulfur and other fumes from exploded ordnance.  In 
response to direct questioning he stated that he did a 
limited amount of sand-blasting.  No known biologic dust 
exposures (e.g., grain dust) was reported.  Subsequent 
employment included 10 years as a printing press operator but 
no farm, mine or foundry work.  The examiner also noted the 
veteran's history of smoking since age 18, which was noted as 
elsewhere corroborated in the record.  Moreover, the 
veteran's father smoked cigarettes, so he had some 
environmental tobacco smoke exposure in childhood, but has 
not lived with a smoker or worked in smoky environments since 
that time.  Multiple spirometry studies (most recent 2003) 
reveal severe, fixed airflow obstruction and hyperinflation.  
Chest radiograph 9/05 reveals classic A1AD pattern of lower 
lobe predominant bullous disease.  Severe chronic airflow 
obstruction due to A1AD.  The examiner reported that 
literature suggests that environmental exposures are 
important modifiers of the course of disease in A1AD 
patients.  Tobacco smoke is the most important such factor, 
and the patient's childhood environmental tobacco smoke 
exposure and more importantly his early adulthood smoking 
experience likely contributed to his current disease 
severity.  The examiner noted that the December 2001 opinion 
offered by Dr. RS, failed to take into account the veteran's 
smoking history.  Furthermore, the reported exposures during 
the veteran's service in Vietnam do not suggest the type of 
heavy exposure to fumes, smoke, or biological or mineral 
dusts that have been reported to increase the risk of 
pulmonary symptoms or reduced lung function in subjects with 
A1AD. (citations omitted)   Finally, while the veteran's 
obstructive lung disease is clearly severe and debilitating, 
and environmental exposures cannot be excluded as 
contributing to this disease severity, it does not meet the 
criterion of being "at least as likely as not" that the 
veteran's current pulmonary condition is a result of his 
military service.

Analysis

The veteran's chronic respiratory problems were first 
characterized as emphysema and chronic obstructive pulmonary 
disease (COPD) in the mid 1980's, more than a decade after 
service.  

Although the December 2001 private medical report suggests an 
association between the veteran's environmental exposure in 
Vietnam was the cause of the veteran's A1AD, that examiner, 
while acknowledging the central significance of tobacco 
exposure in the development of the disorder, was apparently 
informed by the veteran that he had no tobacco exposure, 
although numerous other documents note the veteran's 
admission that he smoked one-pack per day for 15 years or 
more.  In addition, the physician noted that he had reviewed 
"medical records", but did not specify whether these 
included service medical records.  In this case, it is clear 
that the December 2001 medical analysis derives, in great 
part, from an incomplete history given by the veteran for 
which there is contrary corroborative evidence.  The Court 
has held that a doctor's statement which necessarily relied 
on history as related by the appellant is of little probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).   

In this case, the January 2006 VA examination is more 
probative, having considered the complete medical history, 
the prevailing medical authority as well as the extensive 
claims file.  

Parenthetically, even if the veteran's smoking in service 
contributed to his respiratory disorders, Congress has 
prohibited the grant of service connection for disability on 
the basis that such disability resulted from disease 
attributable to the use of tobacco products during the 
veteran's active service for claims filed after June 9, 1998.  
38 U.S.C.A. § 1103 (West 2002).  Therefore, as a matter of 
law, any claims received by VA after June 9, 1998 are subject 
to this restriction.  In this case, the appellant filed his 
claim in June 2000.  Service connection on the basis of 
tobacco use in service is therefore precluded.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the medical evidence of record, service connection 
is not warranted on any theory of entitlement.  Direct 
service connection is not warranted because the claimed 
A1AD, emphysema or COPD or other chronic pulmonary 
manifestation was not manifested in service or to a 
compensable degree for many years thereafter.  Moreover, the 
preponderance of the evidence, at a minimum, is against a 
relationship between the claimed disorder and service.  The 
record demonstrates that the veteran's history of smoking as 
well as tobacco smoke exposure as a child was a main cause of 
the veteran's respiratory problems.  

The Board will additionally consider the aggravation theory 
of entitlement to service connection.  Where, as here, no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting condition.  
38 U.S.C. § 1153; Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).  In this case, VA concedes that the veteran's 
pulmonary condition was sound at entry into service, as 
shown by the evidence of record.  Furthermore, A1AD was not 
diagnosed until more than a decade after service, thus 
leading the Board to conclude that the A1AD was not 
aggravated in service.  

The Board additionally observes that the veteran has 
submitted a number of other Board decisions in an effort to 
support his claim.  Although the Board strives for 
consistency in issuing its decisions, previously issued 
decisions will be considered binding only with regard to the 
specific case decided.  Prior decisions in other appeals may 
be considered in a case to the extent that they reasonably 
relate to the case, but each case presented to the Board 
will be decided on the basis of the individual facts of the 
case in light of the appellate procedures and substantive 
law.  38 C.F.R. § 20.1303 (2006).  Therefore, while the 
Board has considered the other decisions, they are not 
binding and do not control the outcome of this appeal; 
rather, the facts of this particular case must be the 
determining factor.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt 
rule applies only when the positive and negative evidence 
renders a decision "too close to call").   



ORDER

Service connection for A1AD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


